Citation Nr: 1725128	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-20 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to November 1983, and from August 1986 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran subsequently moved to Florida and the RO in St. Petersburg, Florida currently has jurisdiction of the case.

Although the Veteran requested a Board hearing in her June 2013 substantive appeal, she failed to appear for a hearing scheduled for July 2016.  However, as the record showed that hearing notice letters were returned as undeliverable, the Board remanded this matter in August 2016 in order to afford the Veteran an additional hearing opportunity using a more current address of record.  An additional hearing was scheduled for January 11, 2017, and two hearing notices were mailed to the Veteran in December 2016, at her current address of record.  Notably, neither letter was returned as undeliverable.  Nevertheless, the Veteran did not appear for the hearing, and VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, shows that in a January 5, 2017, telephone call with the Veteran, she canceled the hearing.  Thus, the Board considers the Veteran's hearing request withdrawn and will proceed with the appeal.  38 C.F.R. § 20.704.

As a final preliminary matter, while the Veteran's current claim is one of entitlement to service connection for PTSD, upon consideration of the symptoms the Veteran has described in the record and the information that VA has obtained, the Board is expanding her pending psychiatric claim to one of entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  In expanding the issue, the Board notes that the RO has issued several rating decisions since January 1996 that have denied claims for psychiatric conditions other than PTSD, and that the Veteran did not appeal those decisions.  As such, the psychiatric claim service connection requires new and material evidence to reopen, and the issues have been recharacterized as reflected on the title page of this decision.


FINDINGS OF FACT

1.  Unappealed rating decisions in January 1996, September 1998, and May 2004 denied or declined to reopen a claim of entitlement to service connection for a psychiatric disorder, to include panic disorder, dysthymic disorder, and depression.

2.  Some of the evidence received since the May 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a psychiatric disorder.

3.  A chronic psychiatric disorder first manifested in service and has continued since that time.


CONCLUSIONS OF LAW

1.  The January 1996, September 1998, and May 2004 rating decisions that denied service connection for a psychiatric disorder, are final.  38 U.S.C.S. § 7105 (LexisNexis 2017); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.S. § 5108 (LexisNexis 2017); 38 C.F.R. § 3.156 (2016).

3.  Service connection for a variously diagnosed psychiatric disorder is warranted.  38 U.S.C.S. §§ 1131, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.304 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen her claim of entitlement to service connection for a psychiatric disorder, which was initially denied by the RO in a January 1996 rating decision that denied service connection for a panic disorder and dysthymic disorder.  A psychiatric claim was again denied in a September 1998 rating decision that denied service connection for depression.  Most recently, in May 2004, the RO declined to reopen a claim of entitlement to service connection for depression, finding that new and material evidence had not been received.  The Veteran was notified of those rating decisions and her appellate rights, and she did not appeal or submit any evidence within one year.  Therefore, those decisions are final.  See 38 U.S.C.S. § 7105; 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.S. § 5108 .

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the May 2004 rating decision included service treatment records (STRs), service personnel records, and post-service treatment records.  The RO declined to reopen the Veteran's claim because the submitted evidence from service was previously considered by the RO in the September 1998 rating decision, and therefore, not new, and because ongoing VA treatment notes did not show a nexus between current depression and service, and was therefore not material.

Evidence added to the record since the May 2004 rating decision consists of additional post-service treatment records, a VA examination report, and lay statements of the Veteran.  This evidence is "new," as it was not previously submitted to agency decision makers.  At least some of it is also material, as it addresses the reason for the prior denial.  In this regard, the Veteran statements made during treatment, a VA examination, and/or in support of her claim have provided additional details regarding the in-service onset of her psychiatric disorder that were not previously of record.  Thus, as new and material evidence has been received, the claim is reopened. See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Turning to the merits of the claim, the Board finds that service connection for a psychiatric disorder is warranted.  In this regard, the most competent and credible evidence of record supports that the Veteran's current psychiatric disorder had its onset during service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.S. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted on a presumptive basis for certain enumerated chronic disabilities if manifested to a degree of 10 percent or more within a year of discharge from active service.  See 38 C.F.R. §§ 3.307, 3.309(a). There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013).  The Board notes that psychoses is identified as a chronic disease pursuant to section 3.309(a).

Where there is a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  

In this case, service treatment records document that the Veteran was found to be psychiatrically normal upon entrance to her first period of active service, as evidenced by an April 1980 entrance examination report.  Thereafter, she was seen numerous times in service for psychiatric complaints such as depression, including in March 1987, June 1987, October 1987, January 1988, June 1988, and September 1988.  Also noteworthy is a June 1987 in-service notation that the Veteran had a history of depression and received mental health treatment in 1982 during her first period of active duty.  Although the record shows that she was discharged from service in November 1988 for a stated personality disorder, the ongoing STRs show symptoms of depression, sleep difficulty, anxiety, somatic gastrointestinal complaints, and assessments of depression, depressive disorder, and rule out bipolar disorder.  Notably, all of the available service treatment records place the onset of psychiatric symptoms squarely in service, supporting that a chronic psychiatric disorder manifested by depression began in service.

Post-service treatment records show continued psychiatric symptoms, variously diagnosed throughout the record, with consistent reports of an onset in service.  For example, a private treatment record shows that as early as November 1994, the Veteran was nervous and had been taking Xanax "off & on", and during VA treatment in October 1995, the Veteran reported experiencing depression and "panic attacks" since she was in the military.  At that time, in reporting her psychiatric history and despite reporting a history of childhood sexual abuse, she only reported psychiatric symptoms and treatment for the same starting in service.  Assessments in October 1995 included panic disorder, R/O PTSD, and dysthymic disorder.  In January 1996, she reported treatment for depression since 1987, as well as a fall in service as a possible attempt at self-harm.  At that time, she was noted to have "double depression," meaning both dysthymia and major depressive symptoms.  In July 1996, she similarly reported an onset of panic symptoms in service in 1983, as well as a suicidal gesture in 1988 in service.  It was noted at that time that as the Veteran had been treated for depressive symptoms, "it became evident that a psychotic illness (schizoaffective)..[was] present."  The record thereafter shows continued treatment for psychiatric symptoms to the present appeal period, variously diagnosed as panic disorder, dysthymic disorder, probable, schizoaffective illness, PTSD, recurrent major depressive disorder, undifferentiated somatoform disorder versus somatization disorder, in addition to various personality disorders.

In light of the foregoing, the Board finds that the Veteran's psychiatric disorder, including a major depressive disorder, manifested and became chronic in service, thus, eliminating the nexus requirement.  In this regard, her service treatment records show ongoing treatment for mental health problems beginning around March 1987 and continuing to her November 1988 separation for psychiatric problems including a "personality disorder."  Such evidence supports chronicity of a psychiatric disorder in service.  38 C.F.R. § 3.303(b).  That finding is further supported by the Veteran's competent post-service reports of experiencing psychiatric symptoms, including depression and panic, since service, and medical records showing post-service mental health treatment.

The Board acknowledges that there is no VA medical opinion of record, but finds that one is not needed in this case, as the evidence of record establishes that a psychiatric disorder manifested by depression was first diagnosed in service.  The Veteran has a current diagnosis of depression or major depressive disorder, and she is competent to report symptoms of depression as this is the type of symptom that comes through the senses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In sum, after review of all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for a psychiatric disorder, manifested by depression, as a chronic disability that first manifested during service.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder is reopened.

Service connection for a psychiatric disorder is granted




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


